       Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALEXANDER W. NDAULA,                           :
       Plaintiff                               :
                                               :               No. 1:20-cv-1160
               v.                              :
                                               :               (Judge Rambo)
CLINTON COUNTY                                 :
CORRECTIONAL                                   :
FACILITY, et al.,                              :
         Defendants                            :

                                    MEMORANDUM

       This matter is before the Court pursuant to pro se Plaintiff Alexander W.

Ndaula (“Plaintiff”)’s motion for reconsideration (Doc. No. 28) of the Court’s

December 30, 2020 Memorandum and Order (Doc. Nos. 25, 26) granting in part the

motions to dismiss filed by Defendants. Defendants have filed briefs in opposition.

(Doc. Nos. 29, 30.) For the following reasons, the Court will deny Plaintiff’s motion

for reconsideration. 1




1
  Plaintiff has filed a motion for an extension of time to file a reply brief in this matter. (Doc. No.
32.) The Court, however, notes that it is “under no obligation to refrain from considering
Plaintiff’s motion[s] until he file[s] a reply brief.” King v. Mansfield Univ. of Pa., No. 1:11-cv-
1112, 2015 WL 871693, at *3 (M.D. Pa. Feb. 27, 2015). The Local Rules of this Court make clear
that the Court has unlimited authority to decide a motion before the expiration of the typical
briefing schedule. See M.D. Pa. L.R. 7.6 (noting that “[n]othing in this rule shall be construed to
limit the authority of the [C]ourt to grant any motion before expiration of the prescribed period for
filing a brief in opposition”). The Court finds that the issues have been adequately briefed in
Plaintiff’s motion as well as Defendants’ responses such that any reply by Plaintiff “would [not]
have any material impact” on the Court’s decision. See Witasick v. Minn. Mut. Life Ins. Co., No.
12-3474, 2015 WL 758316, at *1 n.3 (D.N.J. Feb. 23, 2015). Accordingly, Plaintiff’s motion for
an extension of time (Doc. No. 32) will be denied as moot.
     Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 2 of 11




I.    BACKGROUND

      On July 10, 2020, Plaintiff, who was previously detained at the Clinton

County Correctional Facility (“CCCF”) by the Department of Homeland Security

(“DHS”) Immigration and Customs Enforcement (“ICE”), initiated the above-

captioned action by filing a complaint pursuant to 42 U.S.C. § 1983 and the

Americans with Disabilities Act (“ADA”) against Defendants CCCF, Warden

Angela Hoover (“Hoover”), Jason Kormanic (“Kormanic”), Well Path Care, and

Medical Supervisor Jody Bainey (“Bainey”). (Doc. No. 1.) Plaintiff also filed a

motion for leave to proceed in forma pauperis. (Doc. No. 6.) In a Memorandum

and Order dated August 7, 2020, the Court granted Plaintiff leave to proceed in

forma pauperis and screened his complaint pursuant to the Prison Litigation Reform

Act of 1995 (“PLRA”). (Doc. Nos. 7, 8.) The Court dismissed Plaintiff’s § 1983

against CCCF and his ADA claims against the individual Defendants and Well Path

Care with prejudice and dismissed his § 1983 claims against the individual

Defendants and Well Path Care without prejudice. (Doc. No. 8.) Plaintiff was

granted leave to file an amended complaint within thirty (30) days and was advised

that if he failed to do so, the above-captioned action would proceed only as to his

ADA claim against CCCF. (Id.) Plaintiff was advised that if he filed an amended

complaint “[i]t must be a pleading which stands by itself without reference to the




                                        2
      Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 3 of 11




original complaint or any other documents already filed.” (Id.) He was also advised

that the amended complaint would supersede the original complaint. (Id.)

      After receiving an extension of time (Doc. No. 10, 11), Plaintiff filed his

amended complaint on October 12, 2020 (Doc. No. 13). Despite the Court’s August

7, 2020 Order, Plaintiff twice stated that he is incorporating all statements made in

his original complaint “as if stated herein.” (Id. ¶¶ 1, 13.) In his amended complaint,

Plaintiff stated that he was in custody at CCCF between August 21, 2018, and

December 17, 2019. (Doc. No. 13 ¶ 3.) On September 2, 2019, Plaintiff “slipped

and fell from the second-floor staircase of a housing unit.” (Id. ¶ 14.) The fall caused

him to “rupture his right patellar tendon, tear a muscle in his left shoulder blade, and

injure his back and neck.” (Id.) Plaintiff was “denied pain medication prescribed

for him at the local hospital.” (Id.) Plaintiff alleged that CCCF “has no reliable

medical transport system, lacks medical housing for the severely injured, and no

handicap accessible cells, toilets, and showers.” (ID. ¶ 15.) He maintained that his

“medical appointments to off premises specialists were routinely delayed, his post

operation therapy canceled on several occasions, and was denied any care for the

shoulder, neck, and back injuries he also complained of.” (Id. ¶ 16.) He claimed

that these actions “aggravated his injuries and extended his recovery process.” (Id.)

Plaintiff also suggested that he was denied hygiene from September 2, 2019 until

December 17, 2019. (Id. ¶ 20.) Plaintiff stated that he “cannot at this stage of these


                                           3
      Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 4 of 11




proceedings, and need not, provide any more factual detail in support of his

allegations against [D]efendants that is already set forth.” (Id. ¶ 17.) Plaintiff raised

violations of his due process rights by failing to provide adequate medical care and

based upon poor prison conditions. (Id. ¶¶ 19-20.) He also asserted violations of

Title II of the ADA because CCCF “lacked handicapped accessible cells, showers,

and toilets.” (Id. ¶ 21.) As relief, he sought damages. (Id. at 9.)

      Defendants filed motions to dismiss the amended complaint. (Doc. Nos. 19,

23.) Plaintiff did not respond to the motions. In a Memorandum and Order dated

December 30, 2020, the Court granted in part and denied in part the motion to

dismiss filed by Defendants CCCF, Clinton County, Hoover, and Kormanic. (Doc.

Nos. 25, 26.) The Court entirely granted the motion to dismiss filed by Defendants

Well Path Care and Bainey. (Id.) The Court dismissed the § 1983 claims against

Defendants and allowed Plaintiff’s ADA claim against Defendants CCCF and

Clinton County to continue. (Id.) The Court did not grant Plaintiff leave to file a

second amended complaint with respect to his § 1983 claims, concluding that it

would be futile to do so because he “ha[d] already had two chances to tell his story.”

(Doc. No. 25 at 21 (quoting Jones v. Unknown D.O.c. Bus Driver & Transp. Crew,

944 F.3d 478, 483 (3d Cir. 2019).)

      Plaintiff filed a motion for reconsideration on January 26, 2021. (Doc. No.

28.) He maintains that reconsideration is required because the Court “overlooked


                                           4
       Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 5 of 11




‘facts or legal issues properly presented’ establishing he was denied medical care

and [D]efendants did not meet their burden of proof to establish the absence of a

genuine issue of material fact as to the seriousness of his medical needs.” (Id. at 3.)

He argues that his amended complaint properly referenced the original complaint

“for inference purposes.” (Id. at 4.) Plaintiff faults Defendants for not presenting

any evidence to refute his claims. (Id. at 8-19.) Plaintiff requests that the Court

grant his motion and allow his medical claims to go forward to discovery. (Id. at

19.)

II.    DISCUSSION

       Defendants maintain that Plaintiff’s motion for reconsideration should be

denied because: (1) it is untimely and (2) he has not met the standard for

reconsideration. (Doc. Nos. 29, 30.) The Court considers these arguments in turn

below.

       A.    Timeliness of Plaintiff’s Motion

       As noted supra, the Court’s December 30, 2020 Memorandum and Order did

not dispose of all of Plaintiff’s claims for relief. Accordingly, Plaintiff seeks

reconsideration of an interlocutory ruling, not a final judgment or order. While

reconsideration of a final judgment or order may be considered under Federal Rules

of Civil Procedure 59(e) or 60(b), “the appropriate Rule under which to file motions

for reconsideration of an interlocutory order is Rule 54(b).” Cezair v. JP Morgan


                                          5
     Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 6 of 11




Chase Bank N.A., No. 13-2928, 2014 WL 4955535, at *1 (D. Md. Sept. 30, 2014);

see also Qazizadeh v. Pinnacle Health Sys., 241 F. Supp. 3d 292, 298 (M.D. Pa.

2016) (noting that “motions for reconsideration of interlocutory orders—whether

denials of summary judgment, grants of partial summary judgment, or any other non-

final orders—are motions under Federal Rule of Civil Procedure 54(b)”). Rule 54(b)

provides:

      [A]ny order or other decision, however designated, that adjudicates
      fewer than all the claims or the rights and liabilities of fewer than all
      the parties does not end the action as to any of the claims or parties and
      may be revised at any time before the entry of a judgment adjudicating
      all the claims and all the parties’ rights and liabilities.

Fed. R. Civ. P. 54(b).

      Defendants maintain that Plaintiff’s motion is untimely under Local Rule

7.10, which states: “Any motion for reconsideration or reargument must be

accompanied by a supporting brief and filed within fourteen (14) days after the entry

of the order concerned. This rule is not applicable to a motion to alter or amend a

judgment under Fed. R. Civ. P. 59.” M.D. Pa. L.R. 7.10. This Court has previously

concluded that Local Rule 7.10 applies to motions for reconsideration pursuant to

Rule 54(b). See, e.g., Pressley v. Huber, No. 3:08-cv-449, 2017 WL 3268375, at *2

(M.D. Pa. Aug. 1, 2017); Nittany Outdoor Advertising, LLC v. College Twp., 179 F.

Supp. 3d 436, 439 (M.D. Pa. 2016).

      Here, Plaintiff filed his motion for reconsideration more than fourteen (14)


                                          6
      Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 7 of 11




days after the Court entered its December 30, 2020 Memorandum and

Order. Plaintiff’s motion, therefore, is untimely pursuant to Local Rule 7.10.

“[D]istrict courts may not disregard local procedural rules without sound

justification for doing so.” United States ex rel. Streck v. Allergan, Inc., 288 F.R.D.

88, 90 (E.D. Pa. 2012). A court “can depart from the strictures of its own local

procedural rules where (1) it has a sound rationale for doing so, and (2) so doing

does not unfairly prejudice a party who has relied on the local rule to his detriment.”

United States v. Eleven Vehicles, Their Equip. & Accessories, 200 F.3d 203, 215 (3d

Cir. 2000). “In other words, local rules are binding on the district court unless there

is a justifiable reason to excuse their command.” Streck, 288 F.R.D. at 91. Nothing

before the Court suggests a basis for the Court to depart from the Local Rules and

conclude that Plaintiff’s motion is not untimely under Local Rule 7.10. As the Court

has previously noted, Plaintiff has received permission to electronically file using

the CM/ECF system. Plaintiff, therefore, receives all filings electronically, and he

does not receive the benefit, usually given to the majority of pro se plaintiffs, of any

additional days past the date on which a deadline ends to account for mailing

documents to the Court. Accordingly, Plaintiff’s motion for reconsideration is

untimely under Local Rule 7.10 and, for that reason alone, must be denied.

      B.     Standard for Reconsideration

      A motion for reconsideration with respect to a final order or judgment must


                                           7
      Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 8 of 11




rely on one (1) of three (3) grounds: “(1) an intervening change in the controlling

law; (2) the availability of new evidence . . . or (3) the need to correct a clear error

of law or fact or to prevent manifest injustice.” Max’s Seafood Cafe v. Quinteros,

176 F.3d 669, 677 (3d Cir. 1999) (citing North River Ins. Co. v. CIGNA Reinsurance

Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). The purpose of such a motion is “to correct

manifest errors of law or fact or to present newly discovered evidence.” Bootay v.

KBR, Inc., 437 F. App’x 140, 146-47 (3d Cir. 2011) (citing Harsco Corp. v.

Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985)). To be successful, the movant must

demonstrate a “definite and firm conviction that a mistake has been committed,” or

that the court overlooked arguments that were previously made. United States v.

Jasin, 292 F. Supp. 2d 670, 676 (E.D. Pa. 2003). “It may not be used as a means to

reargue unsuccessful theories or argue new facts or issues that were not presented to

the court in the context of the matter previously decided.” Gray v. Wakefield, No.

3:09-cv-979, 2014 WL 2526619, at *2 (M.D. Pa. June 4, 2014); see also Database

Am., Inc. v. Bellsouth Adver. & Publ’g Corp., 825 F. Supp. 1216, 1220 (D.N.J. 1993)

(“A party seeking reconsideration must show more than a disagreement with the

Court’s decision, and ‘recapitulation of the cases and arguments considered by the

court before rendering its original decision fails to carry the moving party’s

burden.’”).

      “While the standards articulated [above] are not binding in an analysis of Rule


                                           8
      Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 9 of 11




54(b) motions, courts frequently look to these standards for guidance in considering

such motions.” Ampro Computers, Inc. v. LXE, LLC, No. 13-1937, 2016 WL

3703129, at *2 (D. Del. July 8, 2016) (quoting Cezair, 2014 WL 4955535, at *1).

Reconsideration of interlocutory orders, however, “may be had even if the movant

cannot show an intervening change in controlling law, the availability of new

evidence that was not available when the court issued the underlying order, or the

‘need to correct a clear error of law or fact to prevent manifest injustice.’”

Qazizadeh, 214 F. Supp. 3d at 298 (quoting Quinteros, 176 F.3d at 677). “[T]he

court may permit reconsideration whenever ‘consonant with justice to do so.’” Id.

(quoting St. Mary’s Area Water Auth. v. St. Paul Fire and Marine Ins. Co., 472 F.

Supp. 2d 630, 632 (M.D. Pa. 2007)). Courts, however, should exercise this authority

with a “light hand.” Foster v. Westchester Fire Ins. Co., No. 09-1459, 2012 WL

2402895, at *4 (W.D. Pa. June 26, 2012). The United States Court of Appeals for

the Third Circuit has explained that while “[a] court has the power to revisit prior

decisions of its own or of a coordinate court in any circumstance . . . as a rule courts

should be loathe to do so in the absence of extraordinary circumstances such as

where the initial decision was clearly erroneous and would make a manifest

injustice.” In re Pharmacy Benefit Managers, 582 F.3d 432, 439 (3d Cir. 2009)

(quoting Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988)).

      Nothing in Plaintiff’s motion for reconsideration causes the Court to


                                           9
     Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 10 of 11




reconsider its dismissal of Plaintiff’s § 1983 claims against Defendants. As an initial

matter, Plaintiff’s argument that the Court erred in granting summary judgment to

Defendants is misplaced because the Court did not grant summary judgment. The

above-captioned case has not proceeded to that stage and, therefore, Defendants had

no burden to submit evidence with their motions to dismiss to refute Plaintiff’s

claims. Plaintiff essentially disagrees with the Court’s decision, and a “motion for

reconsideration is not properly grounded on a request that the Court simply rethink

a decision it has already made.” Douris v. Schweiker, 229 F. Supp. 2d 391, 408

(E.D. Pa. 2002). The Court explicitly told Plaintiff that his amended complaint could

not incorporate his original complaint. Plaintiff, however, disregarded that directive,

and, therefore, the Court did not consider any statements made in the original

complaint because the amended complaint is now the operative pleading. The

amended complaint, however, failed to set forth plausible § 1983 claims regarding

conditions of confinement and adequate medical care against Defendants.

Moreover, Plaintiff’s motion for reconsideration essentially seeks to argue against

Defendants’ motions to dismiss. Plaintiff had an opportunity to respond to the

motions and failed to do so. For these reasons, Plaintiff has failed to satisfy the

standard for motions for reconsideration, and his motion will, therefore, be denied.




                                          10
       Case 1:20-cv-01160-SHR-EB Document 33 Filed 02/17/21 Page 11 of 11




III.    CONCLUSION

        For the foregoing reasons, the Court will deny Plaintiff’s motion for

reconsideration. (Doc. No. 28.) Plaintiff’s motion for an extension of time (Doc.

No. 32) to file a reply brief will be denied as moot. An appropriate Order follows.

                                      s/ Sylvia H. Rambo
                                      United States District Judge

Dated: February 17, 2021




                                        11
